[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Orange City Schools Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, Slip Opinion No. 2020-Ohio-
710.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-710
   ORANGE CITY SCHOOLS BOARD OF EDUCATION, APPELLEE, v. CUYAHOGA
       COUNTY BOARD OF REVISION ET AL., APPELLEES; 30050 CHAGRIN
                          BOULEVARD, L.L.C., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Orange City Schools Bd. of Edn. v. Cuyahoga Cty. Bd. of
                    Revision, Slip Opinion No. 2020-Ohio-710.]
Court of appeals’ judgment affirmed on the authority of Columbus City Schools
        Bd. of Edn. v. Franklin Cty. Bd. of Revision.
    (No. 2019-0425―Submitted February 26, 2020―Decided March 4, 2020.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 107199, 2019-Ohio-634.
                                  _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, __ Ohio St.3d
__, 2020-Ohio-353, __ N.E.3d __.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, FRENCH, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       FISCHER, J., concurs in judgment only.
                             _________________
       Kadish, Hinkel & Weibel, Kevin M. Hinkel, and John P. Desimone, for
appellee Orange City School District Board of Education.
       Sleggs, Danzinger & Gill Co., L.P.A., Todd W. Sleggs, and Robert K.
Danzinger, for appellant.
                             _________________




                                       2